Citation Nr: 0818767	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-25 011	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed upper 
respiratory infection.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for status post 
vertebroplasty, thoracic spine and degenerative disc disease 
of the lumbosacral spine (claimed as back disorder).  

4.  Entitlement to service connection for status post 
fracture of the lateral tibial plateau of the right knee 
(claimed as a right knee disorder).  






ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from January 1978 to April 
1979 and February 2003 to May 2004, as well as service with 
the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  

During the pendency of the appeal, the RO granted service 
connection for tinnitus in a November 2007 rating decision 
and assigned an initial 10 percent rating.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.  



REMAND

The veteran asserts that he is entitled to service connection 
for an upper respiratory infection, bilateral hearing loss, 
status post vertebroplasty, thoracic spine and degenerative 
disc disease of the lumbosacral spine and status post 
fracture of the lateral tibial plateau of the right knee. 

At a January 2005 VA examination, the examiner stated that 
the veteran had no chronic pulmonary condition.  However, the 
Board notes that an October 2007 VA treatment record stated 
that the veteran had asthma.  

During service, the veteran was treated for bronchitis, a dry 
cough and nasal congestion.  On his post-deployment 
worksheet, he stated that he sometimes was around smoke from 
oil fire, smoke from burning trash or feces and often around 
vehicle or truck exhaust fumes.  Therefore, the Board finds 
that the RO should schedule the veteran for a VA examination 
in order to determine if the veteran has a current 
respiratory disorder, to include asthma, that at least likely 
as not was incurred in or aggravated by military service.  

The June 2007 VA examiner diagnosed the veteran with a 
bilateral hearing loss, but added that he did not meet the VA 
standards for a hearing disability.  The Board also notes 
that the June 2007 VA examiner relied on a VA examination 
from 2001, that was pre-deployment, and on a February 2007 
private audiological examination.  In addition, the private 
evaluation did not give the auditory threshold in the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz or speech 
recognition scores compliant with Maryland CNC Test.  
Therefore, the RO needs to schedule the veteran for a VA 
audiological evaluation that conforms to 38 C.F.R. § 3.385 
(2004).  

In addition, a veteran is presumed to have been sound upon 
entry into the military, except as to conditions noted at the 
time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  By "clear and unmistakable evidence" 
it is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

In this case, the veteran had a spinal fusion in February 
2002 and a fracture of the tibial plateau in January 2001.  
As the veteran clearly and unmistakably had back and knee 
injuries prior to his entry into active service, VA must next 
determine whether that condition was aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003).  

VA must show by clear and unmistakable evidence that the 
preexisting disability was not aggravated during service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Further, 
a preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

In January 2001, the veteran reported a history of knee 
injuries and fracturing his tibial plateau in 1993.  In March 
2003, he was seen for a downgrade in his profile; since he 
was not having any symptoms he was downgraded to perform 
activities as tolerated.  In March 2004, he was seen for an 
injury to his right knee and in April 2004 he reported an 
injury to his right knee and it was swollen and painful.  

In January 2005, the VA examiner noted the history and 
diagnosed him with status post fractured lateral tibial 
plateau with residual pain.  However, the examiner did not 
opine if the veteran's pre-existing knee condition was 
aggravated by military service.  Therefore, the RO should 
arrange for a VA examination in order to determine if the 
veteran's preexisting knee injury was permanently aggravated 
beyond its natural progression by military service.  

In April 2004, it was noted that the veteran had a spinal 
fusion in February 2002.  In April 2004 he was also seen for 
pain and numbness of the back.  In his post-deployment 
questionnaire, he reported having back pain.  

In January 2005, a VA examiner diagnosed the veteran with 
status post vertebroplasty of the thoracic spine and 
degenerative disc disease of the lumbosacral spine, but did 
not comment of whether any preexisting condition was 
aggravated by military service.  Therefore, the RO should 
schedule him for a VA examination.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran medical examinations, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claims, 
including VA treatment records.  The RO 
should advise the veteran of the 
respective duties of VA and the veteran 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed upper 
respiratory disorder.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has an upper respiratory disorder 
that is related to his in-service 
exposure and symptoms.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

4.  The veteran also should be scheduled 
for a VA audiological evaluation to 
ascertain the nature and likely etiology 
of the claimed bilateral hearing loss.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
audiologist should determine whether the 
veteran has a current disability 
manifested by hearing loss that at least 
as likely as not is due to in-service 
noise exposure.  The audiologist should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the veteran's back 
condition, status post vertebroplasty, 
thoracic spine and degenerative disc 
disease of the lumbosacral spine, and his 
status post fracture of the lateral 
tibial plateau of the right knee.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination reports 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on a review of the file, the VA 
examiner should opine as to whether the 
veteran's back disability manifested by 
status post vertebroplasty, thoracic spine 
and degenerative disc disease of the 
lumbosacral spine, was aggravated by the 
veteran's 2nd period of active service.  

The VA examiner should also opine as to 
whether the veteran's knee disability 
manifested by status post fracture of the 
lateral tibial plateau, was aggravated by 
the veteran's 2nd period of active service.  
The examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the veteran and his 
service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

